Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: for claim 1 the prior art of record does not teach or suggest the invention as claimed, including the arm part including a first element and a second arm element, the first and second arm elements being located in parallel and extending in the front-rear direction of the aerial vehicle; a counterweight part connected to and disposed between the first arm element and the second arm element; a mounting part connected and disposed between the first arm element and the second arm element, a mounted objected being connected to the mounting part, wherein a center of gravity of the aerial vehicle is disposed between the counterweight part and the mounting in the front-rear direction of the aerial vehicle when viewed in a plan view, wherein the counterweight part and the mounting part separated from each other. By contrast, Suzuki (US 20180141647 A1) discloses an aerial vehicle, including an arm part; a mounting part provided on the art part, the mounting part being located behind a center of gravity of the aerial vehicle in a longitudinal direction of the aerial vehicle when viewed in a plan view; a counterweight provided on the arm part; and wherein the counterweight is provided in front of the center of gravity of the aerial vehicle in the longitudinal direction. However, Suzuki fails to mention the first and second arm elements of the arm part as well as the arm elements being in parallel and extending in the front-rear direction; the counterweight part being connected to and disposed between the first and second arm elements and the mounted object being connected to the mounting part; wherein the center of gravity of the vehicle is disposed between the counterweight part and the mounting part. Therefore, it would have not been obvious to incorporate prior art which disclose counterweights of an aerial vehicle, in particular aerial vehicles consisting of pendular bodies in the manner as described above. 






















Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642

/Richard R. Green/Primary Examiner, Art Unit 3647